Citation Nr: 1452238	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability caused by February 2008 VA ear treatment.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to February 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision.  The Veteran requested a Travel Board hearing and was scheduled for November 2012.  The Veteran postponed his hearing and then withdrew his hearing request in April 2013.

In May 2013 and March 2014, the Board remanded for additional development and adjudicative action the issues of service connection for bilateral hearing loss disability and entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability caused by February 2008 VA ear treatment.  In an August 2014 rating decision, the RO granted service connection for bilateral hearing loss disability.  The remaining issue on appeal was returned to the Board for further appellate review.

This appeal was processed using the "Virtual Benefits Management System (VBMS)."  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not been shown to have any additional right ear hearing loss disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care provider who provided the February 2008 VA ear treatment, nor does the evidence show that any additional disability was due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2012 and Supplemental Statements of the Case (SSOCs) dated January 2014 and August 2014.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, VA treatment records, private treatment records, October 2011 VA examination report, and statements from the Veteran are associated with the record.

Pursuant to the May 2013 and March 2014 Board remand instructions, the Veteran underwent a June 2013 VA audiological examination and November 2013 and July 2104 VA addendum medical opinions were provided.  The Board finds there was substantial compliance with the May 2013 and March 2014 remand instructions for addressing the existence, if any, of an additional right ear hearing loss disability caused by the February 2008 VA ear treatment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Compensation under 38 U.S.C.A. § 1151 for Right Ear Hearing Loss Disability

The Veteran did not claim that his right ear hearing loss was caused by VA treatment until his January 2012 notice of disagreement.  As a result, in the May 2013 remand, the Board bifurcated the case into claims for entitlement to service connection and entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

As noted above, in an August 2014 rating decision, the RO granted service connection for bilateral hearing loss disability, assigned at 60 percent disabling, effective August 11, 2011.  The RO based this decision on that the July 2014 VA medical opinion which provided "it is as likely as not that the [Veteran's] initial hearing loss occurred in the service" based on the Veteran's history of exposure to artillery noise in service. The remaining issue on appeal is entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability.  

The Veteran claims that on February 12, 2008, he woke up around three in the morning and could hear, fell back asleep, then woke up at six thirty with a roaring noise in the right ear.  He went to a VA Medical Center where he was told he had wax buildup in his right ear and that the VA employee who cleaned out his ear did so extremely rough and pinched the cleaning swab into his right ear very hard.  He continued to experience noise, so he sought private treatment a few days later, received several subsequent treatments, and was referred to a private facility at Vanderbilt.  In January 2009, a cochlear implant was placed in his right ear.  The Veteran believes that his right ear hearing loss was caused by the VA ear treatment.

Under 38 U.S.C.A. § 1151, compensation is awarded for a "qualifying additional disability" in the same manner as if such additional disability or death were service connected.  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

To be considered a "qualifying additional disability," in these circumstances, a disability must meet two criteria.  First, it must not be the result of the Veteran's willful misconduct.  Second, the disability must have been either: 

(a) caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (ii) an event not reasonably foreseeable; or

b) proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  Id.

To determine whether the Veteran has an additional disability, VA compares the condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the condition after such treatment has stopped.  38 C.F.R. § 3.361(b).

Prior to the February 12, 2008 VA treatment, the evidentiary record includes statements form the Veteran about the status of his right ear hearing, as discussed above.  Service entrance and separation examination reports reveal right ear unimpaired hearing (15/15) based on whisper tests.  The Board notes that these tests are not sensitive for high frequency hearing loss, is not frequency specific, and does not show threshold shifts.  Service treatment records also show the Veteran's denial of having or ever having had a history of ear trouble on August 1955 Report of Medical History.  The October 2011 VA examiner also documented that review of the claims file showed essentially normal hearing in the right ear from audiogram results in February 2006.

The February 12, 2008 VA treatment records reflect the Veteran had acute vertigo due to ear lavage (which he had performed on himself earlier that day), defective hearing, and right ear impacted cerumen.

On February 15, 2008, the Veteran underwent a private hearing evaluation.  As documented, results showed the right ear to have profound neurosensory hearing loss, and Dr. B. A. summarized the Veteran has "likely sudden neurosensory hearing loss."  On February 25, 2008, the Veteran underwent additional audiometric testing and the Veteran was diagnosed with sudden neurosensory hearing loss on the right ear.  The Veteran received subsequent private treatments of steroid injections in March 2008 and was referred to Vanderbilt University Medical Center for evaluation for a cochlear implant.  July 2008 audiometric testing at Vanderbilt University Medical Center revealed moderately-severe sloping to profound sensorineural loss in the right ear.

Thereafter, VA outpatient treatment records dated from May 2010 to April 2012 reveal ongoing treatment for the ears with irrigating solution.  The October 2011 VA examiner documented the Veteran has profound hearing loss in the right ear, and the June 2013 VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear.

As such, the evidence of record indicates that the Veteran did not have documented findings of right ear hearing loss disability before the February 12, 2008 VA ear treatment and diagnoses of right ear hearing loss disability were made thereafter.  

A November 2013 VA addendum medical opinion provides there is less than a 50 percent chance that the Veteran's hearing loss was related to the removal and cleaning of wax from the right ear.  Review of the Veteran's assertions and claims file was discussed and it was explained that the Veteran had symptoms of hearing loss and nausea which began before he arrived to the hospital.  

Most recently, a July 2014 VA addendum medical opinion again noted review of the claims file and Veteran's contentions and stated there is no evidence to suggest that the right ear hearing loss was caused by the 2008 VA ear treatment.  The VA physical explained:

The outside physician describes intact [tympanic membrane's] which suggests it is highly unlikely the [Veteran] had tympanic membrane trauma and his canals are also described as normal in appearance and thus no canal trauma was noted a few days after his evaluation.  Most importantly the type of hearing loss was sensinueral--this is not related to external canal ear cleanings.  Finally, the [Veteran] described to the outside physician that he woke up with hearing loss, went back to bed, and got up and the loss was worse.  It would be unlikely that the [Veteran] would produce more wax in the time frame of going back to sleep and getting up again which again indicates a process that is not related to canal trauma and preceded the [Veteran's] visit to the VA in February 2008.  The appropriate work up (audiogram and MRI) were performed and the appropriate interventions (attempt at intratympanic steroids and subsequently cochlear implant). 

As such, the Board finds that the Veteran's right ear hearing loss disability has not been shown to be an additional disability from the February 2008 VA ear treatment as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care provider, nor due to any event that was not reasonably foreseeable.  Specifically, the Veteran has been diagnosed with sensorineural hearing loss in the right ear, which according to the July 2014 VA addendum medical opinion does not suggest a result of the February 2008 VA ear treatment that consisted of cleaning.

The Board acknowledges the Veteran is competent to report symptoms he experiences and observes at any time regarding his hearing because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of an additional disability that resulted from VA ear treatment.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Moreover, the Veteran is currently being compensated for right ear hearing loss as a service-connected disability.  The Board notes that compensation for a disability on the basis of service connection under 38 C.F.R. § 3.303 is a greater benefit than compensation under 38 U.S.C.A. § 1151 for a disability as if it were service connected.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010).

Since the first element of an additional disability has not been met, there is no reason for the Board to further consider the second element of causation under 38 U.S.C.A. § 1151 in this case.  The Board concludes that the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for right ear hearing loss disability caused by February 2008 VA ear treatment is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


